Citation Nr: 1044889	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-03 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a right forearm 
disability.

2.  Entitlement to service connection for a left ankle disability 
(claimed as left ankle arthritis).

3.  Entitlement to service connection for a bilateral knee 
disability (claimed as arthritis of the knees).


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from May 1983 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In January 2010, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent evidence shows that the Veteran does not 
experience any current right forearm disability which could be 
attributed to active service.

3.  The competent evidence does not show that the Veteran's left 
ankle strain is related to active service.

4.  The competent evidence does not show that that the Veteran's 
bilateral knee strain is related to active service.

5.  Without good cause, the Veteran failed to report for multiple 
VA examinations scheduled for the purpose of determining the 
etiology of his claimed disabilities of the right forearm, left 
ankle, and bilateral knees.


CONCLUSIONS OF LAW

1.  A right forearm disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.655 (2009).

2.  A left ankle disability (claimed as left ankle arthritis) was 
not incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2009).

3.  A bilateral knee disability (claimed as arthritis of the 
knees) was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a claim.  
38 C.F.R. § 3.159.  The notice must be provided to a claimant 
before the initial unfavorable adjudication by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The notice requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran with VCAA notice in 
January 2004 and in June 2009.  The January 2004 VCAA notice 
letter was provided prior to the April 2005 rating decision which 
denied the Veteran's claims; thus, this notice was timely.  The 
Veteran was provided with additional notice of the Dingess 
requirements in March 2006 and in the June 2009 VCAA notice 
letter.  Although Dingess-compliant notice was not issued until 
after the April 2005 rating decision  currently on appeal, the 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  As the Veteran's claims are being denied 
in this decision, no new disability rating or effective date for 
an award of benefits will be assigned.  Accordingly, any defect 
with respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess, 19 Vet. App. at 473.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.    

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has failed to report for VA examinations in November 
2004 and in February and June 2010 and has not shown good cause 
for his failure to report for any of these examinations.  Letters 
from the RO dated prior to each of these examinations, as well as 
the July 2008 and June 2010 supplemental statements of the case 
(SSOC's), all informed him that failure to report for a scheduled 
VA examination may have adverse consequences, including the 
possible denial of his claims.  None of this correspondence was 
returned to VA as undeliverable.  After he had failed to report 
for VA examinations on several occasions, the Veteran also was 
contacted by a Decision Review Officer (DRO) at the RO in May 
2010 and requested that his examinations be rescheduled for the 
third time.  According to a Report of General Information (VA 
Form 21-0820) contained in the claims file, in their phone call 
in May 2010, the DRO emphasized to the Veteran the importance of 
reporting for his rescheduled examinations and the Veteran agreed 
to do his best to report for them.  The Veteran again failed to 
report for his rescheduled examinations in June 2010, however.  
Multiple letters from the RO dated in January and February 2010 
also afforded the Veteran the opportunity to reschedule a VA 
examination but he failed to respond.  

The Board observes that, although the Veteran also failed to 
report for VA examinations in March 2010, he promptly notified 
the RO that he was hospitalized at the time that his examinations 
had been rescheduled in March 2010 and requested that they be 
rescheduled yet again.  Thus, the Board finds that the Veteran 
was well aware of what was required to reschedule a VA 
examination and he presented good cause for his failure to report 
for VA examinations in March 2010.  By contrast, he did not 
respond to any other correspondence sent to him by VA concerning 
his failure to report for multiple VA examinations scheduled 
before and after March 2010.  With the exception of the VA 
examinations in March 2010 for which the Veteran presented good 
cause (illness) for his failure to report at that time, he has 
not presented any good cause for his failure to report for 
multiple VA examinations scheduled in conjunction with this 
appeal and specifically at the Board's direction following its 
January 2010 remand.

The Court has held that "[t]he duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the Veteran fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2009).  In 
view of the foregoing, the Board concludes that there is no duty 
to attempt to provide another examination or medical opinion.  
And, as VA has fulfilled the duty to notify and assist to the 
extent possible, the Board can consider the merits of this appeal 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Veteran contends that he incurred a right forearm disability, 
a left ankle disability (claimed as arthritis of the left ankle), 
and a bilateral knee disability (claimed as arthritis of the 
knees) during active service.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Pursuant to the Board's January 2010 remand, the Veteran was 
scheduled for VA examination in February, March, and June 2010.  
He was advised of the adverse consequences of failing to appear 
for a VA examination without good cause by correspondence from 
the RO dated in January and February 2010.  He also was advised 
of the adverse consequences of failing to appear for a VA 
examination without good cause by the DRO in a phone call held in 
May 2010 and in the June 2010 SSOC.    

To date, the Veteran has not responded to any of the 
correspondence sent to him concerning his failure to report for 
VA examinations scheduled in connection with his claims of 
service connection for a right forearm disability, a left ankle 
disability, and for a bilateral knee disability.  None of the VA 
examination notice letters or other correspondence sent from VA 
to the Veteran at the specified address of record was returned as 
undeliverable.  In the June 2010 SSOC, the AMC told the Veteran 
that they had been notified of his failure to report and provided 
him information regarding the consequences of his failure to 
attend a scheduled VA examination.

The Board notes that the regulations provide that when a 
claimant, without good cause, fails to report for an examination 
scheduled in conjunction with an original claim, the claim shall 
be rated on the evidence of record.  38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member.  In this case, although the Veteran 
provided good cause for why he failed to report for VA 
examinations in March 2010, after these examinations were 
rescheduled for the third time in June 2010, he has not explained 
why he failed to report without good cause for other VA 
examinations scheduled in connection with his appeal.  

Overall, the Board finds that the Veteran failed to report, 
without good cause, for VA examinations scheduled in connection 
with his claims of service connection for a right forearm 
disability, a left ankle disability, and a bilateral ankle 
disability.  Pursuant to § 3.655(b), these claims will be rated 
on the evidence of record.  Id.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a right forearm 
disability.  The Veteran's service treatment records show that 
his forearm was normal clinically at his enlistment physical 
examination in December 1982 and on subsequent periodic physical 
examinations in June 1985 and in May 1989.  The Veteran also 
denied all relevant medical history at each of these physical 
examinations.  In December 1989, the Veteran reported that he had 
been involved in an altercation and was stabbed in the right 
forearm with broken glass.  

Objective examination of the right forearm showed 1.5 centimeter 
(cm) and 0.5 cm puncture wounds with moderate edema and minimal 
pain on passive flexion.  X-rays showed 2 glass fragments in the 
substrate.  The assessment was stab wound right dorso-radial 
forearm with retained foreign bodies.  The glass fragments were 
removed surgically and the Veteran was given a forearm splint.  
On subsequent periodic physical examination in June 1995, a right 
dorsal forearm scar was noted and the Veteran denied any relevant 
medical history.  A copy of the Veteran's separation physical 
examination was not available for review.

The post-service medical evidence shows that, although the 
Veteran has been seen repeatedly since his service separation in 
October 2003 by multiple physicians for a host of medical 
problems, including orthopedic (low back) complaints, there is no 
competent medical evidence showing that the Veteran experiences 
any current right forearm disability which could be attributed to 
active service.  The Board notes in this regard that, when the 
Veteran was examined by VA in May 2006, although he complained of 
right forearm pain since active service, no relevant physical 
examination findings were noted and no diagnosis of a right 
forearm disability was provided by the VA examiner.  When the 
Veteran was examined by VA subsequently in October 2008, he did 
not report any complaints or history of right forearm disability.  
There again were no relevant physical examination findings or 
diagnosis related to a right forearm disability.  And, as 
outlined above, the Veteran has failed to report for multiple VA 
examinations scheduled since October 2008 for the purpose of 
determining the nature and etiology of his claimed right forearm 
disability.  See 38 C.F.R. § 3.655.  

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  The 
Veteran has not identified or submitted any competent evidence, 
to include a medical nexus, showing that he experiences any 
current right forearm disability which could be attributed to 
active service.  Absent such evidence, the Board finds that 
service connection for a right forearm disability is not 
warranted.

The Veteran also is not entitled to service connection for a left 
ankle disability or for a bilateral knee disability.  The 
Veteran's service treatment records show that he complained of 
right knee and left ankle problems during active service.  As 
noted above, the Veteran was normal clinically at his enlistment 
physical examination in December 1982 and on subsequent periodic 
physical examinations in June 1985, May 1989, and in June 1994.  
The Veteran also denied all relevant medical history at each of 
these physical examinations.  In June 1998, the Veteran 
complained of right knee pain with movement, deep squatting, or 
hamstring stretching.  The Veteran stated that the etiology of 
his right knee pain was unknown.  He stated that his right knee 
pain had been present for approximately 2 months.  Objective 
examination of the right knee showed no tenderness to palpation, 
no retropatellar pain syndrome, and no swelling.  There was a 
full range of motion in the knees on squatting.  The assessment 
was right knee pain.  In September 2000, the Veteran's complaints 
included aches and pains.  It was noted that his left foot/ankle 
pain was controlled with Celebrex.  Objective examination showed 
no edema in the extremities.  The assessment included post-
traumatic arthritis/degenerative joint disease of the left ankle.  
Service treatment records dated subsequent to September 2000 do 
not show that the Veteran was treated again for left ankle 
complaints.  Again, a copy of the Veteran's separation physical 
examination was not available for review.

The Board acknowledges that the Veteran has been treated since 
his service separation in October 2003 for knee and left ankle 
complaints.  There is no indication, however, that the Veteran 
was diagnosed as having arthritis in either of his knees during 
active service or within the first post-service year (i.e., by 
October 2004) such that service connection for bilateral knee 
arthritis is warranted on a presumptive basis.  See 38 C.F.R. §§ 
3.307, 3.309.  Although the Veteran was diagnosed as having left 
ankle arthritis in September 2000, there is no indication in his 
service treatment records that this disability was manifest to a 
compensable degree during service or by October 2004 such that 
service connection for left ankle arthritis is warranted on a 
presumptive basis.  Id.  There also is no indication that he 
experiences any current left ankle arthritis which could be 
related to active service or any incident of service, including 
his one-time treatment for left ankle arthritis several years 
prior to service separation.  

The Board also acknowledges that VA examinations in May 2006 and 
in October 2008 demonstrate the presence of right ankle pain and 
bilateral knee strain.  No arthritis was shown in the ankle or 
knee joints at either of these VA examinations, however.  The 
Veteran reported at his VA examination in May 2006 that he had 
injured his right ankle during active service and did not report 
any in-service history of a left ankle disability.  Physical 
examination showed tenderness to palpation in the Veteran's 
ankles and pain on full range of motion.  No left ankle 
disability was diagnosed, however.  By contrast, on VA 
examination in October 2008, the Veteran reported injuring his 
left ankle and both knees during active service.  The Veteran was 
diagnosed as having ankle and knee joint pain.  

Simply stated, none of the Veteran's post-service VA and private 
treating physicians have related a left ankle disability or a 
bilateral knee disability to active service or any incident of 
service and the post-service record only provides evidence 
against such a finding, outweighing the Veteran's contentions.  
The Veteran has not identified or submitted any competent 
evidence, to include a medical nexus, which relates either his 
left ankle disability or his bilateral knee disability to active 
service.  Absent such evidence, and in light of the service and 
post-service records which provides evidence against these 
claims, the Board finds that service connection for a left ankle 
disability and for a bilateral knee disability is not warranted.

The Board finally observes that there is insufficient medical 
evidence of record to adjudicate the Veteran's claims of service 
connection for a right forearm disability, a left ankle 
disability, and for a bilateral knee disability.  Current 
examination findings are necessary to assess each of these 
disabilities and whether any of them are related to active 
service or any incident of such service.  The Board specifically 
concluded in its January 2010 remand that additional development 
was necessary in the form of VA examinations with opinions as to 
the contended causal relationship between the Veteran's right 
knee and left ankle disabilities and active service.  As noted 
above, the Veteran failed to report for these examinations.  
Again, VA's duty to assist the Veteran is not a one-way street.  
The Veteran also has an obligation to assist in the adjudication 
of his claims.  The Veteran must be prepared to meet his 
obligations by cooperating with VA efforts to provide an adequate 
medical examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for same. 38 
C.F.R. §§ 3.326, 3.327 (2009).  Because the Veteran failed to 
report for multiple VA examinations scheduled in connection with 
this appeal, information expected from these examinations, to 
include physical findings and nexus opinions concerning the 
contended causal relationship between each of these disabilities 
and active service, could not be obtained.  

As discussed above, the evidence of record does not establish 
service connection for a right forearm disability, a left ankle 
disability, or for a bilateral knee disability, and provides 
evidence against such a finding, indicating that the disabilities 
at issue do not exist or that they have no relationship with 
active service.  In summary, the Board finds that service 
connection for a right forearm disability, a left ankle 
disability, and for a bilateral knee disability is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation).  The 
absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (holding that lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim); Barr v. Nicholson, 21 
Vet. App. 303 (2007) ("Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms").  In determining whether 
statements submitted by a Veteran are credible, the Board may 
consider internal consistency, facial plausibility, consistency 
with other evidence, and statements made during treatment.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his symptoms of 
a right forearm disability, a left ankle disability, and a 
bilateral knee disability have been continuous since service.  He 
asserts that he continued to experience symptoms relating to the 
right forearm, left ankle, and the knees after he was discharged 
from the service.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of these 
disabilities after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms since active service is inconsistent with 
the other lay and medical evidence of record.  Indeed, while he 
now asserts that all of his disabilities began in service, in the 
more contemporaneous medical history provided on multiple in-
service periodic physical examinations completed before and after 
he injured his right forearm, left ankle, and both knees, he 
denied any relevant history or complaints of symptoms, providing 
factual evidence against his own claims which the Board finds 
outweighs his current claims.  Specifically, the periodic 
physical examination reports completed during the Veteran's 
active service reflect that he was examined repeatedly and his 
right forearm, left ankle, and knees were found to be clinically 
normal at each of these examinations.  His in-service history of 
symptoms at the time of periodic physical examinations is more 
contemporaneous to service so is of more probative value than the 
more recent assertions made many years after service separation.  
See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a 
Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  The Board notes that the Veteran sought 
treatment for a myriad of medical complaints since discharge from 
service, including generalized body weakness (January 2004).  

Significantly, during a hospital stay for treatment of 
generalized body weakness in January 2004, when the Veteran 
specifically complained of other problems, he never reported 
complaints related to the right forearm, left ankle, or the 
knees.  See Rucker, 10 Vet. App. at 73 (holding that lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  The Board finds that such evidence provides highly 
probative evidence against these claims.

The Veteran also has not reported his in-service history 
consistently to his post-service VA treating physicians.  
Although he now contends that he had a history of bilateral knee 
problems throughout active service, the Veteran reported no known 
etiology for his right knee pain when seen in June 1998 during 
service.  As noted above, the Veteran reported at his VA 
examination in May 2006 only that he had injured his right ankle 
during active service and did not report any in-service history 
of a left ankle disability.  By contrast, on VA examination in 
October 2008, the Veteran only reported injuring his left ankle 
during service.  These inconsistencies in the record weigh 
against the Veteran's credibility as to the assertion of 
continuity of right forearm, left ankle, and bilateral knee 
symptomatology since service.  See Madden, 125 F.3d at 1481 
(holding that Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a Veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings during service, 
his previous statements made for treatment purposes, and his own 
previous histories of onset of symptoms given after service.  For 
these reasons, the Board finds that the weight of the lay and 
medical evidence is against a finding of continuity of symptoms 
since service separation.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49.




ORDER

Entitlement to service connection for a right forearm disability 
is denied.

Entitlement to service connection for a left ankle disability 
(claimed as left ankle arthritis) is denied.

Entitlement to service connection for a bilateral knee disability 
(claimed as arthritis of the knees) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


